In my opinion, the draft drawn by respondent on Dexter Horton National Bank of Seattle was subject to a stop order by respondent, provided respondent cared to assume the risk of directing the drawee bank to refuse payment of the draft. A reading of the record in this case satisfies me that *Page 428 
the draft was promptly delivered in due course of mail at one of appellant's offices in Los Angeles, and that any delay in the calling of the attention of appellant to the fact that the draft was in his office was caused by the carelessness of appellant's employees, for which appellant is chargeable. Considerable delay having elapsed in the shipment of the filter by appellant, Epso Products Company was justified in canceling the order and directing respondent to stop payment on the draft, and respondent had a right to take this action if it cared to assume the risk of the outcome of a probable lawsuit.
I am unable to see the distinction, which appeals to the majority of this court, between a check or draft drawn by one bank upon another bank, and a check drawn upon his own bank by a depositor. In my opinion, such a piece of commercial paper as is here in question is subject to a stop order just as the check of the depositor upon his own bank is subject to stoppage. Cashier's checks and certified checks are different in nature from the draft here in question.
In my opinion, the judgment appealed from should be affirmed.
TOLMAN and HOLCOMB, JJ., concur with BEALS, J. *Page 429